Name: Commission Regulation (EEC) No 2833/82 of 22 October 1982 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 10 . 82 Official Journal of the European Communities No L 298 / 5 COMMISSION REGULATION (EEC) No 2833/82 of 22 October 1982 amending the arrangements for imports of certain textile products originating in Taiwan abovementioned Regulation (EEC) No 681 /81 to take account of the requirements of the Community market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up under Article 10 of Regulation (EEC) No 1023 /70 , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1023 /70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Articles 2 and 1 1 thereof, Whereas Community quantitative quotas for the importation of certain textile products originating in Taiwan were established by Commission Regulation (EEC) No 3020/77 of 30 December 1 977 (2) for the period 1 January 1978 to 31 December 1982 ; whereas those import arrangements were maintained by Council Regulation (EEC) No 255/78 ('), pending the introduction of definitive arrangements ; Whereas the quantitative quotas established by the said Regulation (EEC) No 3020 /77 were last adjusted by Commission Regulation (EEC) No 681 / 81 (4) ; Whereas it has been found necessary to increase certain of the quantitative quotas established by the Article 1 The Annex to Regulation (EEC) No 681 /81 is hereby amended in accordance with the Annex to this Regu ­ lation in respect only of the year 1982 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Comm u n ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1982 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 124 , 8 . 6 . 1970 , p . 1 . ( 2 ) OJ No L 357 , 31 . 12 . 1977 . p . 51 . ( 3 ) OJ No L 39 , 9 . 2 . 1978 . p . 1 . ( 4 ) OJ No L 76 , 21 . 3 . 1981 , p . 1 . No L 298 /6 Official Journal of the European Communities 26 . 10 . 82 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 97 59.05 Nets and netting made of twine , cordage D Tonnes 82 or rope, and made up fishing nets of F 53 yarn , twine , cordage or rope : I 9 BNL 38 UK 38 59.05-11 ; Nets and netting made of twine , IRL 42 21 ; 29 ; 91 ; cordage or rope and made up fishing DK 204 99 nets of yarn , twine , cordage or ropes GR 105 EEC 571